UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2297


JAMES LAWRENCE SMITH,

                Plaintiff - Appellant,

          v.

CITY OF ASHEVILLE; DET. SCOTT PIPER; HON. CALVIN HILL; HON.
JULIE KEPPLE; HON. ED CLONTZ; HON. SAMUEL CATHEY; HON.
PATRICIA YOUNG; MARTHA ELIZABETH GRIST,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:14-cv-00295-MR-DLH)


Submitted:   April 16, 2015                 Decided:   April 20, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Lawrence Smith, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James     Lawrence      Smith   appeals   the   district     court’s    order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).            We have reviewed the record and find

that    this   appeal     is    frivolous.       Accordingly,      we   dismiss   the

appeal for the reasons stated by the district court.                       Smith v.

City of Asheville, No. 1:14-cv-00295-MR-DLH (W.D.N.C. Nov. 14,

2014).     We dispense with oral argument because the facts and

legal    contentions        are   adequately     presented    in    the   materials

before    this    court     and   argument    would    not   aid   the    decisional

process.



                                                                           DISMISSED




                                          2